                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DEREK THRONEBURG,                              )
                                               )
             Plaintiff,                        )
                                               )
      v.                                       )      Case No. 4:19 CV 1720 RWS
                                               )
CHARTER COMMUNICATIONS,                        )
INC., et al.,                                  )
                                               )
             Defendants.                       )


                           MEMORANDUM AND ORDER

      Plaintiff Throneburg was a Charter subscriber from March 2003 through

April 2012. He alleges that Charter failed to disclose that it would sell subscribers’

personally identifiable information (“PII”) and that Charter actually sold his PII

“hundreds of times per month,” both while he was a subscriber and after he

terminated his service relationship with Charter. (Doc. #4 at ¶¶ 14, 17, 24).

Throneburg argues that Charter’s actions violate the Cable Communications Act of

1984 (“Cable Act”), 47 U.S.C. § 551 et seq. He also brings state-law claims for

conversion and unjust enrichment.

      Charter moves to dismiss all of Throneburg’s claims, arguing that all claims

are time-barred, that Cable Act claims relating to disclosure fail to state a claim,




                                           1
that the state-law claims fail to state a claim, and that Throneburg fails to allege an

injury-in-fact.

      Because Throneburg was a Charter customer more than six years ago, some

of his claims (Counts I-III) are time-barred. However, Throneburg also alleges

recent disclosure violations (in Counts IV-V) that are not time-barred, and these

allegations do state a claim that is plausible on its face. Finally, Throneburg’s

state-law claims (Counts VI-VII) fail to state a claim upon which relief can be

granted. As a result, I will grant in part and deny in part Charter’s motion to

dismiss.

                                   Legal Standard

      The purpose of a 12(b)(6) motion to dismiss is to test the legal sufficiency of

the complaint. When ruling on a motion to dismiss, I must accept as true all

factual allegations in the complaint and view them in the light most favorable to

the plaintiff. Fed. R. Civ. P. 12(b)(6); see Erickson v. Pardus, 551 U.S. 89, 94

(2007); Swierkiewicz v. Sorema N.A., 534 U.S. 506, 508 n.1 (2002). This is so

“even if it strikes a savvy judge that actual proof of those facts is improbable.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007); see Neitzke v.

Williams, 490 U.S. 319, 327 (1989) (“Rule 12(b)(6) does not countenance . . .

dismissals based on a judge’s disbelief of a complaint’s factual allegations.”). An

action fails to state a claim upon which relief can be granted if it does not plead


                                           2
“enough facts to state a claim that is plausible on its face.” Twombly, 550 U.S. at

570. To survive a motion to dismiss, “[f]actual allegations must be enough to raise

a right to relief above the speculative level.” Id. at 555.

                                      Discussion

      Throneburg asserts that Charter committed five violations of the Cable Act.

First, Charter allegedly failed to deliver privacy notifications, in violation of §

551(a)(1), both when Throneburg entered into a service agreement with Charter

(Count I) and at least once a year thereafter during his subscription (Count II). He

further alleges that even if Charter had provided him with its privacy notifications

while a subscriber, they were not clearly and conspicuously worded and as a result

violated § 551(a)(1)(A)-(E) (Count III). He also alleges that Charter failed to

obtain his prior written or electronic consent before disclosing his PII, in violation

of § 551(c)(1) (Count IV). Finally, he alleges that Charter failed to provide its

subscribers an opportunity to prohibit or limit such disclosures, in violation of §

551(c)(2)(C) (Count V). Throneburg also asserts claims for conversion (Count VI)

and unjust enrichment (Count VII) under Missouri law arising from Charter’s

alleged sale of his PII.




                                           3
Cable Act Claims

Standing

      Charter argues that Throneburg fails to allege an injury in fact sufficient to

establish Article III standing. Article III of the Constitution limits the jurisdiction

of the federal courts to cases or controversies. A plaintiff has the burden of

establishing standing by demonstrating (1) an injury in fact, (2) fairly traceable to

the defendant’s challenged conduct, and (3) that is likely to be redressed by a

judicial decision in the plaintiff’s favor. Spokeo, Inc. v. Robins, 136 S. Ct. 1540,

1547 (2016) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 559-60 (1992)).

“Article III requires a concrete injury even in the context of a statutory violation.”

Id. at 1549. A concrete injury must “actually exist,” and it must be “real” and not

“abstract.” Id. at 1548.

      Throneburg’s allegations are sufficient to demonstrate standing in this case.

In Braitberg v. Charter Commc’ns, Inc., the Eighth Circuit Court of Appeals held

that a plaintiff bringing claims under the Cable Act failed to allege an injury in fact

because he claimed “only that Charter violated a duty to destroy [PII] by retaining

certain information longer than the company should have kept it.” 836 F.3d 925,

930 (8th Cir. 2016). However, Braitberg specifically noted that “[plaintiff] does

not allege that Charter has disclosed the information to a third party, that any

outside party has accessed the data, or that Charter has used the information in any


                                           4
way during the disputed period,” implying that these allegations would be

sufficient to confer standing. Id. Since this is exactly what Throneburg has

alleged, he satisfies Article III’s injury-in-fact requirement.

      Gubala v. Time Warner Cable, Inc., also cited by Charter, is likewise

distinguishable from Throneburg’s case. 846 F.3d 909 (7th Cir. 2017). In Gubala,

the plaintiff alleged that Time Warner had failed to destroy his PII after he was no

longer a customer. The Seventh Circuit Court of Appeals noted, “[Plaintiff’s] only

allegation is that the retention of the information, on its own, has somehow

violated a privacy right or entailed a financial loss. There is unquestionably a risk

of harm in such a case. But the plaintiff has not alleged that Time Warner has ever

given away or leaked or lost any of his [PII] or intends to give it away . . . .” Id. at

910 (emphasis original). As Throneburg alleges that Charter has disclosed and

sold his PII to third parties without his consent, he has standing to bring this

lawsuit.

Statute of Limitations

      Charter argues that all of Throneburg’s Cable Act claims are barred by the

statute of limitations. However, the Cable Act does not provide a statute of

limitations for private causes of action under § 551. Michael v. Charter Comc’ns,

Inc., No. 4:17-cv-1242-JMB, 2019 WL 1379967, at *2 (E.D. Mo. Mar. 27, 2019)

(listing cases); see also 47 U.S.C. § 551. When this is the case in remedial


                                           5
legislation, “Congress ordinarily intends by its silence that we borrow state law.”

Michael, 2019 WL 1379967, at *2 (quoting Lampf, Pleva, Lipkind, Prupis, &

Petigrow v. Gilberston, 501 U.S. 350, 355 (1991)). However, courts borrow from

federal law “when a rule from elsewhere in federal law clearly provides a closer

analogy than available state statutes,” Michael, 2019 WL 1379967, at *3 (internal

quotation marks and citation omitted), especially “when the operation of a state

limitations period would frustrate the policies embraced by the federal enactment.”

Lampf, 501 U.S. at 355–56; see also Agency Holding Corp. v. Malley-Duff &

Assoc., Inc., 483 U.S. 143, 149–50 (1987) (applying federal law on limitations

period where federal policies favored application of a federal rule).

      Among other things, Congress intended the Cable Act to “establish a

national policy concerning cable communications” and to “minimize unnecessary

regulation that would impose an undue economic burden on cable systems.” 47

U.S.C. § 521; see also Scofield v. Telecable of Overland Park, Inc., 751 F. Supp.

1499, 1510 (D. Kan. 1990), rev’d on other grounds, 973 F.2d 874 (10th Cir. 1992).

And, § 551 was specifically meant to “create a nationwide standard for the privacy

protection of cable subscribers. . . .” H.R. Rep. No. 98-934, at 76 (1984). As a

result, “the federal interest in a nationwide standard for the privacy protection of

cable subscribers is best served by the application of a single statute of

limitations.” Michael, 2019 WL 1379967, at *4.


                                           6
      The parties disagree about which federal statute’s limitation period I should

borrow for Throneburg’s Cable Act claims. Relying on a recent decision from this

Court, Michael, 2019 WL 1379967, at *3, Charter argues that I should borrow the

one-year limitations period from the Truth in Lending Act (“TILA”) to find

Throneburg’s claims time-barred. For his part, Throneburg urges me to adopt the

two-year statute of limitations from the Video Privacy Protection Act of 1988

(“VPPA”).

      TILA provides that “any action under this section may be brought in any

United States district court . . . within one year from the date of the occurrence of

the violation.” 15 U.S.C. § 1640(e). As Charter points out, I ordered Throneburg

to “meaningfully distinguish this case” from Michael, which adopts TILA’s statute

of limitations. (Doc. #22 at 1 n.1). Yet Charter acknowledges that this question

“has not been widely litigated.” See Michael, 2019 WL 1379967, at *3. And,

Throneburg’s argument—that I should adopt VPPA’s statute-of-limitations period

instead—does not seem to have been considered by any court to date (including

Michael). VPPA provides that “[n]o action may be brought under this subsection

unless such action is begun within 2 years from the date of the act complained of

or the date of discovery.” 18 U.S.C. § 2710(c)(3).

      As recognized in Michael, TILA and the Cable Act share “the same general

purpose of requiring meaningful disclosure of information to consumers,” “provide


                                           7
that such disclosure should be clear and conspicuous,” and have “somewhat

similar” civil enforcement provisions. 2019 WL 1379967, at *4 (quoting Scofield,

751 F. Supp. at 1510). Moreover, the Cable Act and TILA both require disclosure

of information to consumers. See 15 U.S.C. § 1601(a) (“It is the purpose of this

subchapter to assure a meaningful disclosure of credit terms so that the consumer

will be able to compare more readily the various credit terms available to him. . .”).

However, the Cable Act also contains provisions (namely, § 551(c)-(e)) protecting

the privacy of information about consumers. TILA never mentions “personally

identifiable information.”

      VPPA and the Cable Act also share some striking similarities, and other

courts have recognized parallels between the two statutes. See Parker v. Time

Warner Entm’t Co., No. 98-CV-4265, 1999 WL 1132463, at *9 (E.D.N.Y. Nov. 8,

1999) (noting analogy between Cable Act and VPPA and supporting interpretation

of Cable Act through use of VPPA); In re Hulu Privacy Litig., No. C11-03764-LB,

2014 WL 1724344, at *10 (N.D. Cal. Apr. 28, 2014) (“Courts hold that the VPPA

is analogous to the Cable Act.”). First, both statutes generally prohibit disclosure

of PII. Both statutes then allow disclosure of PII in certain cases such as:

disclosure pursuant to a court order;1 disclosure of names and addresses if there has


      1
        Compare § 551(c)(2)(B) (“A cable operator may disclose such [PII] if the
disclosure is made pursuant to a court order authorizing such disclosure, if the
subscriber is notified. . . .”) with § 2710(b)(2)(F)(i) (“A video tape service provider

                                           8
been an opportunity to prohibit such disclosure;2 and disclosure in the ordinary

course of business.3 Both statutes contain provisions regarding the destruction of

PII if “the information is no longer necessary for the purpose for which it was

collected and there are no pending requests or orders for access to such information

. . . .” See § 551(e), § 2710(e). Both statutes contain preemption provisions.4



may disclose [PII] concerning any consumer pursuant to a court order if the
consumer is given reasonable notice. . . .”).
      2
         Compare § 551(c)(2)(C)(i)–(ii) (“A cable operator may disclose such [PII]
if the disclosure is a disclosure of the names and addresses of subscribers to any
cable service or other service, if the cable operator has provided the subscriber the
opportunity to prohibit or limit such disclosure, and the disclosure does not reveal
directly or indirectly, the extent of any viewing or other use by the subscriber of a
cable service….”) with § 2710(b)(2)(D)(i)–(ii) (“A video tape service provider
may disclose [PII] concerning any consumer to any person if the disclosure is
solely of the names and addresses of consumers and if the video tape service
provider has provided the consumer with the opportunity, in a clear and
conspicuous manner, to prohibit such disclosure; and the disclosure does not
identify the title, description, or subject matter of any video tapes or other audio
visual material.”).
      3
         Compare § 551(c)(2)(A) (“A cable operator may disclose such [PII] if the
disclosure is necessary to render, or conduct a legitimate business activity related
to, a cable service or other service provided by the cable operator to the
subscriber.”) with § 2710(b)(2)(E) (“A video tape service provider may disclose
[PII] concerning any consumer to any person if the disclosure is incident to the
ordinary course of business of the video tape service provider.”).
      4
        Compare § 551(g) (“Nothing in this subchapter shall be construed to
prohibit any State or any franchising authority from enacting or enforcing laws
consistent with this section for the protection of subscriber privacy.”) with §
2710(f) (“The provisions of this section preempt only the provisions of State or
local law that require disclosure prohibited by this section.”).

                                          9
Finally, the Cable Act and VPPA have almost identical civil enforcement

provisions, allowing “any person aggrieved . . . in violation of this section [to]

bring a civil action in a United States District court,” see § 551(f)(1) and §

2710(c)(1), and stating that the “court may award actual damages but not less than

liquidated damages [of a specified amount]; punitive damages; [and] reasonable

attorneys’ fees and other litigation costs reasonably incurred.” See § 551(f)(2) and

§ 2710(c)(2). However, VPPA does not contain provisions dealing with disclosing

information to consumers, whereas the Cable Act does.

      Neither TILA nor VPPA is a perfect analogue to the Cable Act. Even if I

apply VPPA’s two-year statute of limitations, however, most of Throneburg’s

Cable Act claims are still time-barred. VPPA measures the start of the limitations

period from the date of the violation or the date of its discovery. 18 U.S.C. §

2710(c)(3). However, when the word “discovery” is used in a statute of

limitations, “state and federal courts have typically interpreted the word to refer not

only to actual discovery, but also to the hypothetical discovery of facts a

reasonably diligent plaintiff would know.” Merck & Co. v. Reynolds, 559 U.S.

633, 645 (2010). That is, determining the “date of discovery” is an objective

inquiry; it does not solely depend upon the plaintiff’s subjective knowledge. See

Buder v. Merrill Lynch, Pierce, Fenner & Smith, Inc., 644 F.2d 690, 692 (8th Cir.




                                          10
1981); see also Daniel v. Cantrell, 375 F.3d 377, 385 (6th Cir. 2004) (using

objective standard in context of VPPA).

      Counts I and II of the complaint allege that Charter failed to deliver initial

and subsequent privacy notifications while Throneburg was a subscriber. Count III

alleges that, even if these privacy notifications were sent to him while he was a

subscriber, they were not clearly and conspicuously worded as required by the

Cable Act. Throneburg ceased being a subscriber in 2012. These claims accrued

while plaintiff’s subscription was in force, see Michael, 2019 WL 1379967, at *5,

and VPPA’s “discovery” provision does nothing to alter the fact that these claims

are time-barred as they were filed well outside the statute’s two-year limitations

period. A reasonably diligent plaintiff would have necessarily discovered the facts

giving rise to these claims while he was a subscriber. That Throneburg may have

only become aware of Charter’s legal obligation to provide statutory notice or the

alleged nature and frequency of Charter’s alleged violations is not significant. See

id.; see also McDonough v. Anoka Cty., 799 F.3d 931, 943 (8th Cir. 2015)

(holding that claims under the Drivers Privacy Protection Act accrue when

personal information is improperly accessed, even though drivers did not know of

alleged access); Foudy v. Miami-Dade Cty., Fla., 823 F.3d 590, 593–94 (11th Cir.

2016) (“[I]n the absence of a clear Congressional directive or a self-concealing

violation, the court should not graft a discovery rule onto a statute of limitations.”)


                                          11
Counts I-III are plainly time-barred as they were filed well outside VPPA’s two-

year statute of limitations and must be dismissed.

      Counts IV-V relate to Charter’s alleged disclosure of Throneburg’s PII to

third parties, both as a subscriber and after he terminated his subscriber

relationship in 2012. In an attempt to avoid dismissal of these claims as time-

barred, Throneburg alleges in conclusory fashion that Charter “failed to disclose

and deliberately concealed” the disclosures. (Doc. #4, at ¶ 17). Yet he alleges no

facts indicating that a reasonable plaintiff could not have discovered the facts

underlying these alleged violations sooner, so even VPPA’s statute of limitations

does not allow Throneburg to bring disclosure claims reaching all the way back to

2003 under these circumstances. See, e.g., Wood v. Carpenter, 101 U.S. 135, 140–

41 (1879) (“A general allegation of ignorance at one time and of knowledge at

another are of no effect. If the plaintiff made any particular discovery, it should be

stated when it was made, what it was, how it was made, and why it was not made

sooner.” (emphasis added)); Summerhill v. Terminix, Inc., 637 F.3d 877, 880 (8th

Cir. 2011) (“Therefore, it is Summerhill’s burden to plead, with particularity, facts

to support his claim that the doctrine of fraudulent concealment tolls applicable

statutes of limitations.”). This, however, does not mandate dismissal of Counts IV

and V in their entirety, as Throneburg also alleges that Charter “currently

maintains his information as a non-subscriber” and that “after termination of


                                          12
Plaintiff’s services,” Charter still disclosed his PII “hundreds of times per month.”

(Doc. #4 at ¶¶ 7, 14, 24); (Doc. #23 at 2) (“Up through the time of filing Plaintiff’s

suit, Defendant Charter retained and illegally disclosed Mr. Throneburg’s [PII].”).

Taking these allegations as true as I must at this stage of the proceedings,

Throneburg’s complaint alleges ongoing violations in Counts IV–V that are not

barred by VPPA’s statute of limitations. Throneburg can therefore pursue these

disclosure violations for up to a two-year period before the lawsuit was filed.5 The

motion to dismiss Counts IV and V is granted in part and denied in part as set forth

above.

Disclosure Violations—Failure to State a Claim

      Charter argues that even if the disclosure-violation claims (Counts IV-V) are

timely, Throneburg fails to “plausibly allege any facts regarding when Charter

allegedly permitted unauthorized access to his PII and/or disclosed his PII to

impermissible third parties.” (Doc. #9 at 7). Accepting as true all of Throneburg’s

factual allegations in his complaint, I find that he has pleaded enough facts to state

a claim with regard to the disclosure violations. Reading the complaint as a whole,

Throneburg alleges facts regarding the who, what, when, and how of Charter’s

disclosures of his PII. He alleges that Charter disclosed his PII to co-defendant


      5
        Because Throneburg alleges ongoing violations, he would be allowed to
bring his disclosure claims even if I adopted TILA’s statute of limitations (though
he would be limited to one year instead of two).

                                          13
Valassis and to third-party companies like Massage Envy, Club Fitness, State

Farm, and Geico (or that Charter permitted these companies to access his PII).

(Doc. #4 at ¶¶ 26–27). He alleges that the disclosed PII consists of (among other

things) name, address, race, language spoken, income level, and other subscriber

information, like subscription packages or channels. (Doc. #4 at ¶¶ 17, 25). He

alleges that Charter has been doing this hundreds of times per month since 2010

and that Charter still retains and discloses his PII today. (Doc. #4 at ¶¶ 7, 14, 24).

And, he alleges that Charter makes these disclosures through a database that retains

the PII of current and past subscribers and that allows third parties to market

products to the people within this database. (Doc. #4 at ¶¶ 9-11). This is enough

to state a claim that is plausible on its face, so Charter’s motion to dismiss on this

basis will be denied.

State-Law Claims

      In Missouri, “conversion is the unauthorized assumption of the right of

ownership over the personal property of another to the exclusion of the owner’s

rights.” Ward v. W. Cty. Motor Co., 403 S.W.3d 82, 86 n.2 (Mo. 2013) (quoting

Hunt v. Estate of Hunt, 348 S.W.3d 103, 113 (Mo. Ct. App. 2011)).6 Even if I

assume, for purposes of this motion only, that Throneburg’s PII is a form of


      6
        Conversion is a separate claim from invasion of privacy (that is, someone
cannot “convert” a right to privacy and publicity). Thus, Throneburg’s arguments
regarding invasion of privacy and misappropriation of name are irrelevant here.

                                          14
“personal property,” he still fails to allege how Charter’s use operates “to the

exclusion of” his own rights, an essential element of his claim. Therefore,

Throneburg’s conversion claim is dismissed.

      In Missouri, “a claim for unjust enrichment has three elements: a benefit

conferred by a plaintiff on a defendant; the defendant’s appreciation of the fact of

the benefit; and the acceptance and retention of the benefit by the defendant in

circumstances that would render that retention inequitable.” Grisham v. Mission

Bank, 531 S.W.3d 522, 538 (Mo. Ct. App. 2017) (quoting Hertz Corp. v. RAKS

Hosp., Inc., 196 S.W.3d 536, 543 (Mo. Ct. App. 2006). At this time, the Court

cannot conclude that Throneburg has failed to state an unjust enrichment claim

against Charter. Whether Throneburg will ultimately prevail on his claim is not

before me at this stage of the proceedings. Moreover, given Throneburg’s

allegations regarding the ongoing nature of Charter’s disclosure of his PII,

Charter’s argument that these claims are barred by Missouri’s applicable five-year

statute of limitations must be denied at this time.

      Finally, Throneburg has also filed an unjust enrichment claim against a

second defendant, Valassis Communications, Inc., alleging that Valassis obtained

his PII from Charter with the intention of disclosing it to third parties for profit.

Valassis is not a Missouri corporation and has filed a motion to dismiss the claim

against it for lack of personal jurisdiction. In support of this motion, Valassis has


                                           15
submitted the declaration of Christopher Kersh, its Senior Sales Executive,

attesting to Valassis’ lack of contacts with Missouri. Because Throneburg stated

that he needed jurisdictional discovery before he could respond to Valassis’

motion, I ordered him to submit proposed limited discovery requests for the

Court’s consideration. After careful consideration, I will grant Throneburg the

following jurisdictional discovery: Throneburg may serve written discovery

requests limited to Valassis’ alleged acquisition and sale of Throneburg’s PII only,

and he may depose Mr. Kersh as to the matters attested to in his declaration only.

However, any such deposition must be conducted in Dallas, Texas, where Mr.

Kersh is located and must be limited in time to four hours. In addition to any

documents responsive to written discovery requests as authorized above, however,

Valassis will also be required to produce any documents relied upon by Mr. Kersh

in connection with the creation of his declaration.

      Accordingly,

      IT IS HEREBY ORDERED Defendant Charter’s motion to dismiss [8] is

GRANTED in part and DENIED in part as follows: Counts I, II, III, and VI are

dismissed; Counts IV and V are dismissed only to the extent that they allege

violations more than two years before the complaint was filed, but to the extent

Counts IV and V allege ongoing and past violations within two years of the




                                         16
complaint being filed, the motion to dismiss is denied. In all other respects, the

motion to dismiss is denied.

      IT IS FURTHER ORDERED that plaintiff Throneburg may serve written

discovery requests to defendant Valassis in connection with the motion to dismiss

for lack of personal jurisdiction [Doc. # 17] only as set forth above, and plaintiff

may depose Mr. Christopher Kersh as to the matters attested to in Mr. Kersh’s

declaration [Doc. # 17-2]. Any deposition of Mr. Kersh must take place in Dallas,

Texas, where Mr. Kersh is located, unless defendant Valassis and Mr. Kersh agree

otherwise, and must be limited in time to four hours. Defendant Valassis will also

be required to produce any documents relied upon by Mr. Kersh in connection with

the creation of his declaration.

      IT IS FURTHER ORDERED that all jurisdictional discovery conducted

by plaintiff as to defendant Valassis will be completed no later than January 10,

2020, and plaintiff shall file a response in opposition to the motion to dismiss no

later than January 24, 2020, and defendant Valassis may file a reply brief in

support of its motion to dismiss by January 31, 2020.




                                        _________________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE

Dated this 10th day of October, 2019.

                                          17
